Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 2, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158629(65)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  In re LOUIS G. BASSO, JR., REVOCABLE                                                                Elizabeth T. Clement
  LIVING TRUST.                                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
  _________________________________________
  MARY ANGELA BASSO,
          Appellant,
  v                                                                SC: 158629
                                                                   COA: 337321
                                                                   Oakland PC: 2015-363780-TV
  THOMAS BRENNAN FRASER, Successor
  Trustee, and RONALD M. BARRON, Trustee,
                Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s February 4,
  2019 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 2, 2019
         d0624
                                                                              Clerk